Citation Nr: 0115481	
Decision Date: 06/05/01    Archive Date: 06/13/01

DOCKET NO.  00-21 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Timeliness of submitted evidence.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel



INTRODUCTION

The veteran had active service from December 1943 to March 
1948.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), located in 
Winston-Salem, North Carolina.


FINDINGS OF FACT

1.  The RO notified the veteran of the denial of pension 
eligibility based on income in excess of the legal limit by 
letter dated March 4, 1999, and advised him of his appellate 
rights at that time.

2.  In the March 4, 1999, letter the RO advised the veteran 
he could submit evidence of medical expenses to reduce his 
countable income and provided him with the appropriate form.

3.  On April 13, 2000, the RO first received VA Form 21-8416 
on which the veteran reported medical expenses for the period 
January to December 1999.


CONCLUSION OF LAW

Evidence of medical expenses for the period January to 
December 1999 year was not timely received.  Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 3.109, 3.160 (2000). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In January 1999, the RO received the veteran's claim of 
entitlement to nonservice-connected pension benefits.

By letter dated March 4, 1999, the RO advised the veteran 
that his claim for pension could not be approved at that time 
because his yearly income exceeded the limit set by law.  The 
RO provided the veteran with appropriate appellate notice.  
The RO further advised the veteran of the possibility of 
lowering his countable income through submission of family 
medical expenses for the January to December 1999 year.  The 
RO set out that the veteran could complete the appropriate 
form and "return it to this office after December 31, 
1999."

VA received Form 21-8416, "Medical Expense Report" on April 
13, 2000.

By letter dated in June 2000, the RO advised the veteran that 
VA Form 21-8416 on which he reported medical expenses for the 
period January 1999 to January 2000, could not be considered 
as such was not submitted within one year of the 
March 4, 1999, letter denying entitlement to nonservice-
connected pension due to excess income.  The veteran 
submitted a statement in response to that notice.

By letter dated in July 2000, the RO advised the veteran that 
the one-year time period in which to submit requested 
evidence was established by law and regulations.  The RO also 
advised the veteran his July 2000 statement could not be 
considered a notice of disagreement.  Later in August the 
veteran submitted a notice of disagreement and perfected his 
appeal thereafter.

Legal Criteria

Except as otherwise provided by law, a claimant has 
the responsibility to present and support a claim 
for benefits under laws administered by the 
Secretary.  VCAA, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).  If a claimant's 
application is incomplete, the claimant will be 
notified of the evidence necessary to complete the 
application.  If the evidence is not received 
within one year from the date of such notification, 
pension, compensation, or dependency and indemnity 
compensation may not be paid by reason of that 
application.  VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. § 5103); 38 C.F.R. 
§ 3.109(a)(1).

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. § 
20.200 (2000).  A claimant has one year from the date of 
notification of a decision in which to initiate an appeal.  
38 C.F.R. § 20.302 (2000).  A finally adjudicated claim is 
defined as an application, formal or informal, which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  
38 C.F.R. §§ 3.160(d).  A decision of a duly constituted 
rating agency or other agency of original jurisdiction shall 
be final and binding on all VA field offices as to 
conclusions based on evidence on file at the time VA issues 
written notification in accordance with 38 U.S.C.A. § 5104 
(West 1991).  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.1103 (2000).  

VCAA

During the pendency of the veteran's appeal, but after the 
case was forwarded to the Board, the VCAA, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) was signed into law.  This 
liberalizing law is applicable to the veteran's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  

The Board finds that the veteran is not prejudiced by its 
consideration of his claim pursuant to this new law insofar 
as VA has already met its obligations under the new law.  
Specifically, the record reflects that the veteran has been 
informed of the laws and regulations governing disposition of 
his appeal and has submitted pertinent argument and evidence 
in support of his claim.  Therefore, the veteran will not be 
prejudiced as a result of the Board deciding this claim 
without first affording the RO an opportunity to consider the 
claim in light of the VCAA.  A remand for adjudication by the 
RO would thus serve only to further delay resolution of the 
veteran's claim.  

Analysis

The veteran states that the only instruction he was given by 
the RO in March 1999 was to submit evidence of claimed 
medical expenses after December 31, 1999, and that such could 
be considered to lower his countable income and possibly 
render him eligible for pension benefits.  The veteran argues 
that had he been advised to submit them prior to March 2000, 
one year following notice of the denial of pension benefits, 
he would have done so.  He thus argues he should not be 
penalized by the oversight of a VA employee in not clearly 
advising him of the time limit for evidence submission.

It is not in dispute that based on the evidence of record in 
1999, the RO denied the veteran pension benefits due to 
excessive income.  He was advised of his appellate rights but 
did not appeal that determination.  See 38 C.F.R. §§ 20.200, 
20.201, 20.302 (2000).  

Here, the Board acknowledges VA has some duty to notify a 
claimant as to potential eligibility.  See Kluttz v. Brown, 7 
Vet. App. 304 (1994) (Interprets 38 U.S.C.A. § 7722(d) re the 
duty to notify veterans of their eligibility and cites Smith 
(E.F.) v. Derwinski, 2 Vet. App. 429 1992) in concluding that 
such duty is not unlimited in scope.  In Morris v. Derwinski, 
1 Vet. App. 260 (1991) the United States Court of Appeals for 
Veterans Claims (Court) discussed 38 C.F.R. § 3.158 and noted 
that where requested evidence is not received within one year 
a claim may be deemed abandoned.  In Morris, the Court found 
that VA notification of the type of evidence required 
satisfied 38 U.S.C.A. § 7722.  In this case the RO clearly 
notified the veteran of the probative value of submission of 
a medical expense report and provided him with the 
appropriate form.  Such action is consistent with the VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) 
(to be codified as amended at 38 U.S.C. § 5103); 38 C.F.R. 
§ 3.109(a)(1).

The veteran did not submit evidence of medical expenses to 
warrant re-adjudication of his claim within one year from the 
March 4, 1999, date of notification of the denial of pension 
benefits.  One year is the regulatory time limit for the 
submission of requested evidence.  38 C.F.R. § 3.109.  

The veteran's argument is that he should not be charged with 
knowledge of the governing time limit.  However, the Board 
emphasizes that everyone dealing with the Government is 
charged with knowledge of federal statutes and lawfully 
promulgated agency regulations.  Morris v. Derwinski, 1 Vet. 
App. 260, 265 (1991) (citing Fed. Crop Ins. Corp. v. Merrill, 
332 U.S. 380 (1947).  

The Court has applied the doctrine of "equitable tolling" 
to the Board.  Pfau v. West, 12 Vet. App. 515, 517 (1999) 
(quoting Irwin v. Department of Veterans Affairs, 498 U.S. 89 
(1990)).  In Irwin, the United States Supreme Court held that 
the doctrine of "equitable tolling" applies to cases in 
which Federal agency is a party and a party is induced by the 
other party's conduct into missing a deadline for filing.  
Irwin v. Dep't of Veterans Affairs, 498 U.S. 89, 95-96, 111 
S. Ct. 453, 112 L. Ed. 2d 435 (1990).  Equitable tolling is a 
rare occurrence.  Elsevier v. Derwinski, 1 Vet. App. 150, 154 
(1991).

With respect to the above, the Board notes that although the 
RO did not specifically notify the veteran of the one-year 
period in which to submit the requested evidence, the RO did 
provide the veteran with appellate notice that included 
mention of a one-year period in which to appeal.  Despite 
advising the veteran to submit evidence of medical expenses 
for the 1999 year upon completion of the year, the record 
does not reflect that VA induced the veteran to miss the one-
year deadline imposed by law.  The Court, in McTighe v. 
Brown, 7 Vet. App. 29, 30 (1994), has held that erroneous 
advice by a government employee cannot be used to estop the 
government from denying benefits.

As stated, the veteran took no action within the one-year 
time period following the March 4, 1999, notification letter.  
Thus, the medical expense evidence date-stamped as received 
April 13, 2000, was not timely received so as to warrant 
consideration in connection with the veteran's January 1999 
claim of entitlement to pension benefits.  38 C.F.R. § 3.109.  


ORDER

The Board having determined that the evidence was not timely 
received, the appeal is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

 

